t c memo united_states tax_court david j felt and sharon a felt petitioners v commissioner of internal revenue respondent docket no filed date george w connolly and habeeb gnaim for petitioners randy durfee and gordon sanz for respondent memorandum findings_of_fact and opinion holmes judge david felt a real-estate broker and mortgage banker bought a texas savings-and-loan association in it was failing and regulators wanted him to sell to make matters worse david and his wife sharon failed to file their tax returns for and the commissioner says their failure_to_file concealed massive amounts of income including dollar_figure million in capital_gains from the sale of the s l dollar_figure million in cancellation-of-indebtedness income from a different business that david also ran and a small river of money streaming to the felts through accounts held by david’s aged mother and flowing from indistinct sources offshore the commissioner also asserts various additions to tax and resists sharon felt’s request for innocent-spouse relief i beginnings reliance savings association findings_of_fact david felt bought bowie county savings loan association in he financed the deal with dollar_figure million borrowed from the texas investment bank and from an entity called american guaranty inc agi which he himself owned felt moved bowie to houston and renamed it reliance savings association reliance was a state-chartered federally insured s l regulated by the federal_home_loan_bank board fhlbb s ls became popular in the early twentieth century as a way to promote home ownership kendall the savings and loan busine sec_1 they offered slightly higher interest rates on savings accounts than could some banks and then used the savings to fund residential mortgages for much of the century s ls enjoyed tax benefits but also shouldered a heavy regulatory weight--for instance a majority of their assets had to be residential real- estate loans in congress passed the depository institutions deregulation and monetary control act of publaw_96_221 94_stat_151 which loosened restrictions on consumer lending and broadened the types of investments thrifts could make volatile interest rates a mismatch of short-term government-insured liabilities and long-term risky investments-- plus some outright thievery--led to a financial crisis in the industry when borrowers defaulted at staggering rates hundreds of s ls failed and texas was especially hard hit partly due to sagging real_estate prices felt himself estimated that nearly of the s ls in the state failed or disappeared in the 1980s reliance was one of them in the fhlbb came after felt for regulatory violations and threatened him with removal and a cease-and-desist order felt took the hint and in date agreed to sell his entire_interest in reliance the bank board gave him six months and warned him to come to the board for approval of any deal that he worked out felt quickly found a consortium of buyers they fell into three groups the first were people who had lent money to agi and gotten notes back felt traded percent of his reliance stock for the return of these notes the second group paid him dollar_figure in cash for percent of the reliance stock but borrowed the money from a bank which required felt to personally guarantee the loan and a third group bought the remaining percent with notes from yet another of felt’s business entities called specialty finance company which held the shares as collateral the deal was trouble from the start felt’s offering material included unaudited financial statements and failed to include some information that it should have the deal also depended on anticipated sales to affiliates that were less than certain to occur felt didn’t fix these problems and the fhlbb never approved the sale but felt went ahead with the deal anyway the fhlbb’s response was swift and harsh it seized reliance and in it got a judgment against felt requiring him to rescind the sale this left him to pay a judgment for dollar_figure million plus costs and interest the felts declared bankruptcy in but even bankruptcy turned sour in when the office of thrift supervision the fhlbb’s successor agency won a court order declaring the dollar_figure million judgment nondischargeable because it arose from felt’s willful defalcation and breach of fiduciary duty ii life after bankruptcy the felts both testified that life became grim david said they had had an a lifestyle before mid-1987 which gradually became an f lifestyle sharon credibly testified that she and her husband could no longer afford a housekeeper or a landscaping company after we also believed her testimony that they could no longer afford new furniture and began instead to accept used furniture handed down from her elderly mother-in-law birdie felt it wasn’t just furniture that birdie was giving the felts by and until her death in many of the felts’ ordinary household expenses came to be paid from birdie felt’s checking account tens of thousands and perhaps hundreds of thousands of dollars a year for rent summer camp college expenses and credit-card bills came to the felts from her account she also deposited money into several of david’s business accounts the source of her plentiful wealth is unclear but whatever its ultimate origins it flowed from offshore accounts back to the united_states in regular dollar_figure wire transfers these wire transfers continued uninterruptedly until date several months before birdie died we specifically find that at least some of her wealth came from her son for through the bank records of tower resources yet another of david’s many businesses show almost dollar_figure flowing to birdie iii agi and agi-nev reliance was only one province of felt’s empire in the ‘80s another was agi a texas corporation that felt had formed in and which later was to become entangled in the reliance sale as felt’s troubles grew he began to fail to pay agi’s franchise tax and its registration lapsed in date before then though agi was in the consumer and residential_loan business which it funded by borrowing money from investors agi’s importance to this case lies in the notes with a face value of dollar_figure that some of its investors exchanged for reliance stock in but there was also another agi in felt applied for an employer_identification_number for american guaranty inc in las vegas nevada we’ll limit our use of the abbreviation agi to the texas corporation and call this one agi-nev felt listed his aged mother as agi-nev’s principal officer he described it as a holding_company and indicated that american guaranty inc had never applied for an ein before agi-nev is also defunct nevada having permanently revoked its registration agi-nev is important to the case because david and birdie opened at least two bank accounts in its name the first was a checking account into which they deposited dollar_figure the second was a money-market account into which they deposited dollar_figure felt explained this by saying that he had given some old agi that’s the by-then-defunct texas agi not agi-nev receivables to a collections company and that he formed the new company to handle the money it remitted felt testified that despite the corporate facade he and birdie used the agi-nev money personally and may have split it equally there are several checks bearing birdie’s signature from the agi-nev accounts one check written in date is for dollar_figure and was endorsed by david felt the others from total dollar_figure and were endorsed for deposit into birdie’s wells fargo account iv j n a third entity important here is j n the initials of the felt children j n was not a corporation felt described j n as effectively a d b a that just held some rental properties and a couple of notes or something it did however have a bank account in its own name and at least dollar_figure somehow stumbled into this account in the source of the money is also mysterious--felt says that j n took in only dollar_figure that year by collecting an old debt and after expenses it netted only dollar_figure v notices of deficiency in the commissioner issued notices of deficiency to the felts they showed the following deficiencies in tax there is no explanation in the record for the different deficiencies for the two felts in and deficiency dollar_figure david big_number sharon big_number big_number big_number big_number david big_number sharon big_number big_number big_number year the commissioner also asserted additions to tax under sec_6651 and and we tried the case in houston as the felts were texans when they filed their petition opinion the parties settled many issues but these remain whether david and sharon felt should have reported capital_gains for from the sale of reliance whether they should have reported dollar_figure million in cancellation-of-indebtedness income for whether they should have reported income from birdie felt for and whether they should have reported dollar_figure in income from j n for whether they should recognize dollar_figure in income from agi-nev for unless otherwise indicated all section references are to the internal_revenue_code for the years at issue all rule references are to the tax_court rules_of_practice and procedure whether sharon felt is entitled to relief from community_property liability rules under sec_66 and whether the commissioner properly asserted additions to tax and a penalty against her i income from the sale of reliance a did david recognize gains from the reliance sale to calculate gain we subtract a taxpayer’s adjusted_basis from the sale price of the item sold sec_1001 the parties agree that felt’s basis in his reliance stock was dollar_figure felt says he sold his shares for assets nominally worth dollar_figure million but simple arithmetic will not do here because the parties dispute the actual value of what felt got for his shares we therefore value each piece of what he got the agi notes the borrowed cash supported by felt’s guaranty and proceeds from the specialty finance loans agi notes david exchanged about percent of his reliance shares for notes payable by agi these notes had a total face value of dollar_figure but felt argues that they were worthless the commissioner contends that the felts benefited because they were the sole owners of agi and agi was now free of a dollar_figure million debt felt does admit that the cancellation of those notes might have created cancellation-of-indebtedness income for him but gross_income includes all income from whatever source continued argues that this would be true only if he were personally liable for their repayment we agree with felt that we should look first at whether the sale created cancellation-of-indebtedness income for him from agi and only then at whether the sale created a gain_or_loss the commissioner argues that david was personally liable on the investors’ notes got them as part of the reliance stock sale and then canceled them giving rise to dollar_figure million of income it’s not immediately apparent why this should be so--agi was a corporation which usually gives shareholders limited_liability in texas as elsewhere a corporation’s creditors cannot successfully demand that shareholders pay their company’s debts unless the shareholders have guaranteed them see tex bus corp act ann art dollar_figure vernon david provided several pieces of evidence that he had not personally guaranteed the notes or become otherwise personally liable first is the letter he sent to agi investors to induce them to trade for his reliance stock in that letter of admittedly dubious credibility he writes although i david felt do not have any personal liability for payment of your agi note and do not assume any liability for payment of your agi note i will be preparing an offering circular for my stock in continued derived including income from the discharge_of_indebtedness sec_61 reliance savings association the parties introduced a more persuasive agi note from date originally made out to a tracy v huckins which makes no mention of a personal guaranty by david and seems to allow recourse only against agi the commissioner’s only evidence is a memorandum and order from the southern district of texas in fhlbb v felt no h-88- s d tex order to submit final judgment which states a s a result of the exchange felt canceled agi’s investment debt allowing felt to avoid personal liability for that debt and allowed felt to retain agi’s assets for himself and to forgive his personal debt to agi the problem for the commissioner here is that he didn’t give us enough context--the district court’s order doesn’t explain the basis for its finding and the commissioner never pleaded or argued that felt had actually litigated the question in district court--and we won’t just assume that actual litigation or the other elements of collateral_estoppel exist we therefore find by a bare preponderance_of_the_evidence that david has produced sufficient evidence that he was not personally liable on the notes he has met his burden of showing that no cancellation-of-indebtedness income accrued to him from the exchange of agi notes that’s not quite enough for the felts to win this part of the case they must also persuade us that the agi notes were worthless at the time of the sale the commissioner helped them here presenting evidence from timothy wannemuehler the fhlbb bank examiner who examined agi’s records in that agi was insolvent in and could not pay the notes this corroborates felt’s own claim that he himself knew the notes were worthless when he accepted them for his reliance stock--he sent a letter to agi’s investors about that time to warn them of cashflow problems at agi and tell them that percent of agi’s competitors were out of business or in bankruptcy we therefore find that the notes were worthless cash five investors paid felt a total of dollar_figure cash for some reliance shares some of these investors financed their purchase through texas investment bank which required felt to personally guarantee the loans the record has three guaranty agreements for a total of dollar_figure all signed by felt effective date all have stated maturity dates of date felt does not dispute that he received dollar_figure cash in his only argument is that he later had to make good on some of his guaranties and estimates that he had to pay back dollar_figure he stumbles here on the claim-of-right doctrine the rule_of tax law that states if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income even though it may still be claimed that he is not entitled to retain the money n a oil consol v burnet 286_us_417 if the taxpayer must later repay he may take a deduction in the year he repays id see also sec_1341 this means the felts must report the entire dollar_figure as income in the year they received it that still leaves the question of whether the felts are entitled to a deduction in the year felt made good on the guaranty assuming that year is one of the years before us felt bears the burden of proving both the amount he repaid and the date he repaid it see rule a he offered only his testimony to prove the amount of the repayment and no evidence of the date of the repayment we cannot say when he paid the guaranties or whether he even paid in years covered by the notices of deficiency so on this point we find for the commissioner the felts must include the entire dollar_figure as payment for the reliance stock in and they are not entitled to a deduction for the alleged dollar_figure repayment specialty financing notes the final group bought roughly percent of the reliance stock they financed this with loans from specialty finance which turns out to be a doing-business-as name for david felt these loans were in the form of promissory notes from the stock buyers to specialty finance we have only one note in the record and it shows interest payable starting in date with principal payments beginning in date and the entire note coming due_date the interest rate is set at either the highest_rate allowed by law or one percent over the prime rate whichever was less it was secured_by the reliance shares felt argues that because he was insolvent specialty finance was insolvent thus making the notes worthless his logic is clearly wrong just because citibank for instance becomes insolvent doesn’t mean its credit card holders get off the hook from paying their bills the relevant inquiry is into the debtor’s solvency if the debtor is solvent an insolvent creditor may sell the notes for immediate if discounted cash_value this is called cash equivalence individual taxpayers are generally cash_basis taxpayers which means that they have to recognize income in the year they actually or constructively receive it sec_451 sec_1 a income_tax regs this rule is easy to apply to cash--cash is income when the taxpayer gets it in his hands it is harder to apply to debt instruments like promissory notes which entitle the taxpayer only to a future income stream we evaluate this kind of consideration for cash equivalence and include it in income in the year received rather than counting it as income only when payments are made felt has the burden of proving that the notes are not cash equivalents see 79_tc_456 ndollar_figure affd 751_f2d_1168 11th cir we look at whether the note is a promise to pay of a solvent obligor not subject_to set-offs and is of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money see 289_f2d_20 5th cir revg 32_tc_853 felt could have met his burden by showing for instance that the debtors were insolvent the notes could not be assigned or the notes would have traded at a deep discount see id but he gave us nothing about these subissues and so we find that the notes were cash equivalents our default rule is to rely on the face value of the notes as it is the only measure of this value that we have see 182_f2d_300 10th cir revg a memorandum opinion of this court we therefore find that the felts must recognize as income in the year of the sale the entire face value--dollar_figure-- of the specialty finance notes the total gain_or_loss from the sale is the amount felt received less his basis he received cash and notes worth dollar_figure and his basis was dollar_figure this leaves a taxable gain of dollar_figure b did the sale produce capital_gain or ordinary_income felt argues that since he was a dealer in notes in his ordinary course of business he is entitled to an ordinary_loss for the total amount of the consideration represented by these notes we have already found that felt recognized gain on the sale but this argument forces us to determine whether the gain was a capital_gain or ordinary_income_property held by a taxpayer is generally a capital_asset when a capital_asset is sold the gain_or_loss is capital too sec_1222 felt spent considerable time arguing whether the notes he received in the sale were capital assets when he should have been arguing about the reliance stock that he sold stock is a capital_asset unless it falls within the sec_1221 exception for dealers who keep stock as inventory felt was a banker who admittedly dealt in notes and mortgages not stock we therefore find that the stock was a capital_asset the gains from its sale are capital too see 127_tc_184 affd 534_f3d_1197 9th cir c when is the sale taxable felt also argues that he did not recognize capital_gains in because the sale was later rescinded by court order but as with his argument about part of the cash he received in consideration--cash he later might have to pay back--this argument founders on the claim-of-right doctrine the felts have to recognize income in the year they received it and that year was because the commissioner says so and the felts never rebut it they may have been entitled to a deduction later in the year of the rescission--if they in fact could prove they paid back the consideration that they had received--but that year is not before us ii cancellation-of-indebtedness income the next issue is the timing of dollar_figure million in cancellation- of-indebtedness income the commissioner asserts that felt borrowed over dollar_figure million from agi and there is no dispute that he never repaid it these unrepaid loans became income to felt in when agi’s business registration lapsed felt’s counterargument is that he didn’t owe agi any money and that if he did agi owed him more so the amounts should offset he also argues that he didn’t recognize the income in because agi continued operating despite its lapsed registration and that he didn’t have to recognize cancellation-of-indebtedness income in because he was insolvent that year see sec_108 we therefore analyze whether felt owed agi money whether his debt was offset by a debt agi owed him if he did have cancellation-of-indebtedness income whether he realized it in or some other year and whether he was insolvent at the time he realized the income a did felt owe a debt to agi we face a paucity of evidence about felt’s debt to agi the only records we have are the fhlbb examiner’s handwritten notes and accompanying agi ledgers coupled with the felts’ stipulation that agi records showed these loans and the loans were never repaid the records which are in places illegible show the following eight loans worth more than dollar_figure million total falling due between and loan no amount dollar_figure big_number big_number big_number big_number big_number big_number big_number maturity_date -12-86 month illegible felt carefully claims that the record is devoid of any agi documentation reflecting the dollar_figure million loans but he doesn’t actually deny owing agi money his briefs dispute only whether the agi records showed a debt and whether they establish its amount we agree that the evidence is thin but the felts stipulated that the agi records indicated that mr felt was indebted to agi in the amount of dollar_figure this debt has never been repaid under rule e stipulations are binding unless justice requires the court to release a party from its stipulation the felts nowhere claim that we should release them from the stipulation and since they were represented by counsel we would be unlikely to grant such a request we therefore find that felt owed agi dollar_figure and never paid it b was felt’s debt to agi offset by the agi notes we next examine whether the notes felt acquired in the reliance sale somehow reduce the debt he owed agi and never repaid felt’s problem here is a failure to present proof that he took steps to carry out a setoff felt’s setoff argument seems to be that if he has to realize cancellation-of-indebtedness income he need do so only after netting what he owed agi against what agi owed him after he received agi notes as part of the reliance stock sale without a setoff it is the full amount of felt’s indebtedness to agi that might create cancellation-of-indebtedness income setoff is a state-created right 516_us_16 478_f3d_1291 11th cir texas requires four steps to set off a debt an intent to exercise his right to setoff an action to accomplish the setoff making a record of the setoff and applying the funds taken by setoff to the debt owed tex commerce bank-hurst n a v united_states 703_fsupp_592 n d tex affd sub nom tex commerce bank-ft worth n a v united_states 896_f2d_152 5th cir shearson lehman bros inc v resolution trust corporation no 05-93-00527-cv tex app date felt did none of these things--at least while agi was still in existence--and his mere declaration of an intent to set off retrospectively is not enough see in re archer bankr bankr n d tex we therefore find that felt did not exercise any right to setoff that he might have had and that it is the full amount of his loans from agi that generates cancellation-of-indebtedness income c when was there an identifiable_event leading to realization of the income since we have decided that felt owed agi money that was not diminished by setoff we next turn to deciding the year in which his debt to agi was canceled the commissioner relying on 88_tc_435 argues that there was an identifiable_event in because that was the year agi forfeited its corporate charter and he says ceased doing business felt says that agi continued doing business after and any cancellation-of-indebtedness income would have arisen at the time of the bankruptcy proceedings in which is not a year at issue we have long recognized the problem of fixing when indebtedness is canceled indeed it will often be impossible to find one and only one event that clearly establishes the time of abandonment of a claim there is likely to be a range of times any one of which would be reasonable id pincite our response to this uncertainty is to make taxpayers show that the commissioner’s stated date does not fall within the range of reasonable dates id pincite see rule a we look to the facts and circumstances relating to the likelihood of payment to determine what range of dates would be reasonable id pincite cozzi tells us that a scheduled final payment passing with no payment on a loan is an identifiable_event sufficient to trigger recognition of cancellation-of-indebtedness income id pincite therefore it would be reasonable to find that the felts had dollar_figure million of cancellation-of-indebtedness income as early as date because all of the loans were due by then see table supra p felt wants us to find that he incurred this income in the year he declared bankruptcy this would be five years after the last final payment_date had passed with no payments and nine years after the earliest maturity_date had passed felt’s failure to include these agi debts on his bankruptcy schedules also strongly indicates that he was no longer liable for these amounts his suggested date falls outside the reasonable range he must have realized this income before but has felt proven to us that the commissioner’s date falls outside of the reasonable range too the commissioner pinpoints because he believes that is the year agi ceased doing business felt did state during formal discovery that agi we therefore find it unnecessary to decide the parties’ arguments about whether an unlisted debt is discharged in bankruptcy this debt was forgiven before felt’s bankruptcy ceased operating sometime before but argues that agi didn’t peter out until sometime after and he credibly testified that agi continued to operate after its registration lapsed and even reported on his bankruptcy schedules that he had been involved in running the business within the last two years felt also directed us to section dollar_figure of the texas business corporation act which provides a three-year time limit for winding up the affairs of a dissolved business to show that agi could still have collected on a past-due debt after tex bus corp act ann art a vernon this is useful because we apply substantive state corporate law as of date the date that agi lost its right to do business in texas by failing to pay franchise_taxes forfeitures for failure to pay franchise tax are governed by the texas tax code sec_171 which reads now and in the comptroller shall forfeit the corporate privileges of a corporation on which the franchise tax is imposed if and lists several triggering events including failure_to_file annual reports and failure to pay franchise_taxes tex tax code ann sec_171 vernon tex sess law serv west effective date the effect of forfeiture is that the corporation shall be denied the right to sue or defend in a court of this state tex tax code ann sec_171 vernon this raises a close question of texas law should the three-year winding-down period from the texas business corporation act modify the forfeiture provision from the texas tax code if so agi did not relinquish the right to collect from felt when it failed to pay franchise tax and thus no identifiable_event occurred in there is an answer as of date article dollar_figure of the texas business corporation act covered only a corporation dissolved by the issuance of a certificate of dissolution or other action by the secretary of state by a decree of a court or by expiration of its period of duration tex sess law serv west effective date it did not include in its definition of a dissolved corporation a corporation which lost its corporate privileges for failure to pay franchise tax see id see also in re abz ins servs inc bankr bankr n d tex explaining that amendment brought failure to pay franchise tax within purview of texas business corporation act article before that three- year period not applicable to franchise tax forfeitures thus we agree with the commissioner that in agi lost its ability to sue felt for repayment in even though agi could and did continue to transact business however simply because agi lost its ability to sue felt in does not make the magic year in which he realized cancellation-of-indebtedness income date the date of agi could have gotten this right back by paying its franchise tax because we find that the identifiable_event is not later than agi’s forfeiture we need not analyze when agi finally lost all rights to conduct business or dissolved agi’s forfeiture fell more than two and a half years after the last maturity_date for these loans and one year after the fhlbb sued felt for more than dollar_figure million--at which point any reasonable creditor probably would have stepped up collection efforts or considered the debt lost we are convinced that although agi lost its ability to pursue legal remedies in this year is too late to fall within the reasonable range we find that the felts realized cancellation-of-indebtedness income in the year in which the last final maturity_date came and went without payment cozzi t c pincite we therefore find that the felts realized dollar_figure million in cancellation- of-indebtedness income in another of the years for which we have jurisdiction d did the felts present sufficient evidence of insolvency our final question is whether under sec_108 the cancellation of the agi debts should be excluded from income because the felts were insolvent at the time if they can find refuge in sec_108 it must be under sec_108 b --the felts’ bankruptcy ended up under chapter not they are not farmers and they make no argument that this is qualified real- property indebtedness that exclusion is limited to the amount of the insolvency sec_108 and insolvency means that the taxpayer has an excess of liabilities over the fair_market_value of assets sec_108 the relevant period is immediately before the felts realized their cancellation-of-indebtedness income sometime in late or early the felts make only vague arguments as to their solvency we know that in the late 1980s they owned a home although they estimated its value only as of the time of the bankruptcy sharon testified that they owned two cars but neither felt presented evidence of their equity in those cars felt testified that he carried a life-insurance policy worth dollar_figure but presented no evidence of whether he could cash it in felt testified that he still had the proceeds from his sale of reliance in as the rescission suit did not start until although they did not file a tax_return their and tax returns show positive_income and they stipulated to income in income source reliance savings compensation interest self-employment_income capital_gains from stock total amount dollar_figure big_number big_number big_number big_number the felts gave us no evidence of savings investments or income from other business ventures in and fail to convince us they felt’s bankruptcy schedules in showed an outstanding balance of dollar_figure million on the house for which the felts took mortgage deductions of dollar_figure-dollar_figure in the years in which they did file tax returns yet the felts provided no evidence of their equity in the house for any of the years at issue much less have accounted for all of their income and assets for that year for instance they earned dollar_figure in interest in but never stated the source of that interest we infer there was an asset with some positive fair_market_value generating that interest without this evidence we cannot find that felt’s liabilities exceeded the fair_market_value of his assets we therefore find that the felts have not met their burden of proving the existence and extent of their insolvency in or any year before their bankruptcy and so we find they were not insolvent as to any of the agi debt we therefore hold that the felts must recognize the entire amount as cancellation-of-indebtedness income in iii income from birdie felt although not the largest dollar amount here the question of whether the felts should recognize income from birdie felt is perhaps the most complicated issue the felts tell us they were struggling financially after the bankruptcy and that birdie helped by paying their family_expenses out of her accumulated riches the commissioner argues that this is implausible--birdie felt was a woman in her 80s with no discernible history of gainful felt owed agi dollar_figure the commissioner asserted only dollar_figure million in cancellation-of-indebtedness income in the notice_of_deficiency and he never moved to amend his pleadings to assert any increase in deficiency this might cause there are so many other adjustments from our findings and the parties’ various concessions and compromises that we can’t predict whether this will have the effect of limiting the amount in our final_decision we direct the parties to be aware of this possible problem in trying to reach agreement under rule employment or independent income8 who may have been suffering from alzheimer’s the commissioner also points out that she somehow found hundreds of thousands of dollars to deposit into her bank account during these years and unlike most retirees had bank_deposits that increased fourfold in six years with wire transfers remaining relatively stable year wire transfer deposits dollar_figure big_number big_number big_number big_number big_number total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure despite her allegedly close and generous relationship with her son and daughter-in-law both professed utter ignorance of the source of her riches or the nature of her offshore wire transfers and her generosity was total--she died with no money in her estate but thousands of dollars of personal credit-card debt indeed irs records presented at trial show that birdie owed no taxes for or she owed dollar_figure for dollar_figure for and dollar_figure for like her son birdie only occasionally filed tax returns unlike her son she may have earned so little that she didn’t have to there was actually dollar_figure in wire transfers in however one for dollar_figure is from first american title in houston not the offshore transferors responsible for the other transfers and we have excluded it from this calculation this all smells not quite right the commissioner determined that the money flowing from overseas through birdie’s accounts to the felts was the felts’ own income in general the taxpayer bears the burden of disproving the commissioner’s determination rule a the felts argue however that the fifth circuit to which appeal from this case would lie has held that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 see also siebert v commissioner tcmemo_1997_6 so before we can find that the money birdie repeatedly dropped on her son was his own income we look at whether the commissioner’s determination on this subject was arbitrary and erroneous or whether the commissioner had some factual foundation for his assessment portillo f 2d pincite in portillo the taxpayer did not receive a form_1099 in time to file his tax_return so he just estimated his income id pincite after he filed his return he finally got a form_1099 from his employer showing much more income than he had reported id pincite but the commissioner rather than investigate whether portillo received the extra income relied on the employer’s form_1099 and issued a notice_of_deficiency he then relied on the presumption of correctness when portillo objected id the fifth circuit held that the commissioner did not get the benefit of the presumption until he engage d in one final foray for truth in order to provide the court with some indicia that the taxpayer received unreported income one way to accomplish this the court said was by analyzing the taxpayer’s bank_deposits id pincite in another fifth circuit case that court found that the commissioner could not assess wagering excise_taxes without some evidence linking the taxpayer to gambling activities within the period of assessment 560_f2d_693 5th cir but the felts overlook a key difference in their case in both portillo and carson the taxpayer filed a return the rule is different for taxpayers who don’t file in 117_f3d_785 5th cir the court held that the commissioner had no duty to conduct an independent investigation of third-party payment reports when the taxpayers failed to file their own sworn statement such as a form_1040 disavowing the income we find that the commissioner took sufficient steps to investigate whether the felts received money from birdie unlike what he did in portillo the commissioner here secured extensive bank records showing checks birdie wrote to david or for the felts’ expenses as well as records from sharon felt’s bank account showing she cashed checks from birdie there is no question that david and sharon actually received this money the felts provided no tax_return or statement sworn or otherwise saying they did not in fact they confirmed that she gave them money to pay their bills although the commissioner cannot point to any single source of felt’s income flowing to birdie the commissioner has supplied a few pieces of evidence the commissioner showed that the following entities all related to david felt deposited money into birdie’s bank account from entity tower gibraltar j n agi-nev estate of vansickle total year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we are therefore convinced that at least some of birdie’s deposits are attributable to david felt’s business activities even without knowing their exact source we find that the notice_of_deficiency was not arbitrary and erroneous and hold the burden of disproving the commissioner’s determination is on the felts the felts have several counterarguments the first is that the irs somehow relied on insufficient irs records of birdie’s tax information the second is that the money from birdie was not their income but only gifts from a loving mother finally the felts argue that some of the money flowing into birdie’s accounts and then back out to the felts was or will be taxed as income from j n tower or other felt entities while the felts try to fault the irs for failing to enter into evidence certain types of account transcripts they point to no specific irregularities or missing information in the irs records that we do have it’s the felts’ burden to show that these records are flawed but they gave us no evidence and apparently made no efforts to acquire any through discovery we therefore find that the irs records of birdie’s taxes that we have are reliable on the question of whether birdie’s transfers were gifts we focus on her intent 363_us_278 and when the commissioner asserts that a transfer is taxable_income the taxpayer has the burden of showing that it was in fact a gift this means that the taxpayer has to introduce credible_evidence of the donor’s detached and disinterested generosity id transactions between family members that reduce taxes necessarily cause us to question whether the transaction was a bona_fide gift or just an effort to avoid taxes 69_tc_119 birdie felt died years before trial so we lack her testimony david felt testified that birdie gave the felts money because we needed it and that he never considered it income he also testified that none of the money flowing into birdie’s accounts was his money but later said that he sometimes deposited money into her accounts from his businesses because he probably was paying back loans she had made sharon testified that felt asked birdie for help paying bills but had no intention of paying her back we do not find the felts credible when they deny that the money from birdie was really their own david and sharon’s tax_rate would have been much higher than birdie’s as she earned no discernible income in most of the years at issue and david felt had reason to fear creditors’ discovering that he still had significant sums of money given the unpaid and undischarged dollar_figure million judgment from the reliance sale the bank records in evidence show that felt’s businesses shed money in at the very time birdie’s wealth began to rise her payments to the felt family peaked during and 1997--and was the year the office of thrift supervision won its judgment against david felt the checks from felt’s businesses deposited into birdie’s account lead us to find felt not credible when he testified that he did not deposit money into her accounts together with the felts’ failure to provide any other evidence of birdie’s intent this also reduces his overall credibility as a witness we thus find that the money from birdie was not a gift but the felts’ own income circuitously routed that leaves us to decide whether money deposited into birdie’s account was actually income on which the felts already owe tax or perhaps savings on which they already paid tax this requires a careful parsing of the sources of those deposits the felts provided no evidence credible or not regarding the sources of birdie’s wealth they chose not to call as witnesses two men who wrote monthly checks to birdie or david felt’s own family members who might have had better knowledge of his mother’s sources of income although the felts faulted the irs for not seeking additional information about the offshore wire transfers the felts also chose not to seek this additional information10 or provide bank records for any of their other business entities we infer that such information would have proven detrimental to their case instead the felts claim they did not have the authority to request this information they did have the authority however to obtain records from capital trading partners the organization responsible for wiring birdie’s money and introduce such evidence in the end the only relief we can provide for the felts is to make sure that money flowing from david to birdie to david is not taxed twice since the felts failed to file tax returns for most years we must make sure only that we are not double-counting income already attributed to the felts in this opinion since for reasons we list below money from j n is income to the felts that is somewhat easy to trace we will also subtract agi-nev money flowing into birdie’s account from the felts’ income as we explain infra section v the parties have stipulated amounts of income from the tower account in as well year entity tower tower tower j n amount dollar_figure big_number big_number big_number total dollar_figure big_number big_number the commissioner wants us to find the following amounts of income to the felts from birdie dollar_figure dollar_figure dollar_figure we subtract from the amounts in the notice_of_deficiency those moneys coming from felt-owned entities this leaves us with the following amounts of other income from birdie felt dollar_figure iv j n income dollar_figure dollar_figure the commissioner used a bank-deposits analysis to reconstruct the felts’ income for several years although david felt apparently kept no bank account in his name the commissioner argues that he drew checks for personal expenses from bank accounts held in the names of his business entities and therefore the money flowing into these bank accounts is his income although the parties have resolved some of these disputes the felts and the commissioner remain far apart on how much of the money flowing into j n’s bank account was income in the commissioner wants to tax all of the dollar_figure deposited into this account the felts say that j n’s only cash intake was dollar_figure from a business deal and they concede that after deducting expenses dollar_figure of that was income to them they argue that the commissioner’s income reconstruction failed to take into account any expenses or deductions that the felts may have been entitled to but then provide no evidence substantiating any business deductions this argument fails for want of proof we think it’s plausible that other business accounts held money that found its way into the j n account but we won’t speculate--in the absence of evidence we’ll rely on the burden_of_proof which here lay with the felts to disprove the commissioner’s determination which therefore stands v agi-nev income another point of contention between felt and the commissioner is whether the money deposited into the agi-nev accounts in is income the commissioner determined that it was because forms from the southern national bank of texas showed two accounts were opened with dollar_figure and dollar_figure deposits respectively the felts stipulated that these documents were true and correct so we find that felt and his mother deposited dollar_figure into those two bank accounts in the felts’ only argument is that this was not their income because it was money owed to agi when agi ceased to do business and thus should have been income to agi well no first agi forfeited its right to do business in and felt never in the intervening nine years sought to remove this impediment by paying the required tax and penalties second agi was a texas corporation but felt chose to deposit the dollar_figure in an account of a corporation with a similar name but incorporated in nevada corporations don’t succeed to one another’s assets because of similar names and somewhat oddly both felt and his mother were signatories on the agi-nev accounts though only felt had been a shareholder and director of the old agi for all of these reasons we find the felts’ arguments on this point wholly unpersuasive we do find felt’s testimony that he and his mother used the dollar_figure for personal expenses to be credible this though just leads to another question how should that money be allocated between felt and birdie felt claims that they split it equally we don’t believe him--it might even be reasonable to conclude that it was all his income and he just chose to give some to his mother but in the absence of very much evidence on this issue we will look for the amount birdie actually got from the agi-nev deposits as by an ever-so-slight preponderance_of_the_evidence the correct measure of what she took from agi’s old creditors we look to the checks submitted as evidence there are several from one of the agi-nev accounts one check written in date is for dollar_figure and was endorsed by david felt the others from total dollar_figure and were endorsed for deposit into birdie’s wells fargo account because felt presented no contrary evidence other than his testimony that he and his mom intended to split it equally we find that birdie got only this dollar_figure of the total dollar_figure deposited into the agi-nev accounts we find that the remaining dollar_figure is felt’s income in vi sec_66 innocent spouse relief texas is a community-property state and under sec_66 married couples who do not file joint tax returns generally must report half of the total community_income earned by the spouses during the taxable_year unless an exception applies sec_1 a income_tax regs sharon felt asks us to find that she falls within the sec_66 exception and thus that she is liable only for the income attributable to her her request falls within sec_66 which offers two types of relief-- traditional and equitable sharon requested traditional relief which helps a spouse who did not file a joint_return for the taxable_year and omitted from gross_income an item of community_income that should have been included but that would have been allocated to the other spouse and proves that he or she did not know or have reason to know of the omitted item if it would also given the facts and circumstances be inequitable to include that item in the requesting spouse’s income the commissioner does not dispute that sharon felt meets the first two requirements but he argues that she knew of the omitted items and that given the facts and circumstances it would not be inequitable to include the items in her income we choose to start with sec_66 and ask whether given all the facts and circumstances it would be inequitable to include all the many items at issue in sharon’s gross_income we do this because the last requirement helps narrow the years for which we must test sharon’s knowledge of each and every item of omitted income the regulation sec_1_66-4 income_tax regs tell us that one relevant factor--indeed the only factor that the parties discuss at any length11--is whether the requesting spouse benefited from the omitted items of income the regulations are even more helpful as they go on to clarify that a benefit includes normal support but does not include de_minimis amounts sec_1_66-4 income_tax regs the felts argued that sharon’s lifestyle was not lavish during this time but that is the test for innocent-spouse relief under sec_6015 and sec_66 equitable relief not the test under sec_66dollar_figure the regulation of course does provide that lack of significant benefit is only one factor to be considered in what is supposed to be an all-the-facts-and-circumstances test the only other specific factors that it mentions are desertion divorce or separation sec_1_66-4 income_tax regs none of which is present here the regulation also incorporates by reference revproc_2000_15 and its own open-ended list of factors we don’t make specific findings on these factors because the felts didn’t argue them see sec_1_6015-2 income_tax regs one relevant factor is whether the requesting spouse significantly benefitted a significant benefit is any benefit in excess of normal support the commissioner also applies a significant-benefit test to requests made under sec_6015 and the equitable-relief provision of sec_66 revproc_2003_61 2003_2_cb_296 sec_4 a v applying the sec_6015 standard the felts never argue that sharon’s standard of living fell below normal support or that the items of income felt earned were diverted to anything but family_expenses ie normal support sharon credibly testified that her lifestyle didn’t change much until when their mortgage was foreclosed and they no longer could afford domestic staff this is a strong indication that she is not entitled to sec_66 traditional relief for any of the omitted items of income before after we still find for the most part that she enjoyed normal support even taking into account the felts’ relatively high standard of living and we have no evidence felt diverted his income from the family sharon testified that whenever she needed money to pay bills she would ask david and he would write her a check although they no longer owned a home they did rent very nice houses sharon continued to have a car and a bank account with substantial balances in most years the felts stipulated some items of income and this opinion upholds the commissioner’s determination of other items in the following amounts for year total total total total total source nationsbank tower nationsbank tower nationsbank tower self-employment self-employment_income adjustment birdie felt nationsbank tower j n birdie felt nationsbank tower j n birdie felt agi-nev amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure there is evidence that the felts had a lower income in and there are bank records for those years showing that felt diverted income between his businesses and his mother suggesting that sharon may not have gotten the benefit of some income items for those years we are willing to assume that sharon did not receive normal support from the income that leaves us to decide whether she meets the last prong of the traditional relief test sec_66 whether she knew or had reason to know of each item of omitted income in and this requires an item-by-item analysis if sharon was aware of the source of the income but not aware of the amount she is considered to have knowledge of the item see sec_1_66-4 income_tax regs the regulations also say to look at all of the facts and circumstances to determine whether a reasonable person would know of the income sec_1_66-4 income_tax regs the relevant facts and circumstances can include the nature of the item amount of the item relative to other income items the couple’s financial situation sharon’s educational or business experience and whether the item was listed on prior years’ returns id almost half of the conceded income for each year was in sharon’s bank account over which she had sole signatory power we find that she had actual knowledge of that money the rest of the money came from the tower bank account she testified that she had heard the name tower but didn’t know what tower did however sharon deposited checks from tower into her own bank account in and leading us to find that she knew david had a business called tower that generated family income knowledge of the source_of_income is sufficient to find knowledge of the items of income themselves we find that sharon knew of the items giving rise to the deficiencies and that she fails the test for traditional relief under sec_66 we can’t stop yet however because sharon also asks for equitable relief under the flush language of c dollar_figure the last sentence of the flush language of sec_66 reads under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability unlike the traditional test which asks whether it would be inequitable to include a specific item in one spouse’s past although the commissioner didn’t raise the issue there is a real question about the timeliness of sharon’s sec_66 request that section refers us to the regulations sec_1_66-4 income_tax regs imposes no deadline for requesting equitable relief sec_1_66-4 income_tax regs but they do point us to revproc_2000_15 superseded by revproc_2003_61 sec_1_66-4 b income_tax regs both paragraphs read factors relevant to whether it would be inequitable to hold a requesting spouse liable more specifically described under revproc_2000_15 are to be considered in making a determination under this paragraph the revenue_procedure states as a threshold condition for equitable relief under sec_66 c -- that the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity and refers us to sec_1_6015-5 income_tax regs for the definition of collection activity among the actions qualifying as collection activity is the filing of a claim by the united_states in a court_proceeding in which the requesting spouse is a party or which involves property of the requesting spouse sec_1_6015-5 income_tax regs the date order approving sharon’s bankruptcy disclosure statement lists the irs as a priority tax claimant and lists dollar_figure of priority tax claims of this dollar_figure represented a federal_tax_lien while this doesn’t prove that the united_states actually filed a claim for any of the years before us it suggests that sharon might have missed one of the threshold requirements of the revenue_procedure for equitable relief see also lantz v commissioner t c __ income the equitable relief provision looks to the present--would it be inequitable to make that spouse pay the liability today we have in the past found that we have jurisdiction to hear sec_66 equitable claims in deficiency cases although we lack jurisdiction over stand-alone claims 120_tc_102 in deficiency cases we review these as affirmative defenses first the procedural issues affirmative defenses must be raised in the pleadings rule although sharon should have raised the innocent-spouse defense in her petition or amended the petition after it became clear she would raise the issue at trial she may still be saved if the commissioner expressly or impliedly consented to trying the matter see rule b although counsel for the commissioner did inform the court that he was displeased at receiving such late notice of the issue he failed to object at trial and never raised his concerns on brief despite extensive and thorough coverage of the sec_66 issue we find that he impliedly consented to try the matter the commissioner on brief argues only that sharon is not entitled to sec_66 equitable relief because she failed to file a form_8857 which he claims is the most fundamental of all despite the past-present distinction both sections of the regulations guiding our determination of what is inequitable inexplicably direct us to the same revenue_procedure the threshold requirements although he cites revproc_2003_61 section dollar_figure for this proposition that requirement is actually in sec_5 and allows a taxpayer to make the request by form_8857 or other similar statement signed under penalties of perjury see also sec_1_66-4 income_tax regs the only document in the record signed by sharon felt is the tax_court petition which never mentions innocent-spouse relief or anything like it by failing to provide the commissioner notice of the sec_66 argument the felts effectively prevented the commissioner from making a pretrial determination as to whether sharon was entitled to equitable relief therefore there is no determination to review we find that the felts failed to provide proper notice of this claim and therefore we will not consider the issuedollar_figure although this seems harsh for sharon felt all hope may not be lost it is at least possible that she might be able to raise sec_66 equitable relief as a defense in any collection hearing under sec_6330 see sec_6330 there is also a potential problem in deciding the appropriate standard of review in cases like beck v commissioner tcmemo_2001_198 we held that we should review for abuse_of_discretion but we recently held in the closely related situation of requests for relief under sec_6015 that we review de novo see porter v commissioner t c __ we will figure out porter’s effect on sec_66 in some later case vii additions to tax the final issues are all the additions to tax that the commissioner asserts under sec_6651 and sec_6654 for all the tax years at issue and additions under sec_6651 for sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the commissioner has met his burden of production because the felts stipulated that they did not file tax returns for any of the years at issue the felts argue only that sharon should not have to pay these additions thereby conceding them as to david sharon seems to make two arguments the first relates only to and years for which the felts got a letter from the commissioner stating they did not need to file a tax_return david felt testified that he thought they got the letters around the time of the bankruptcy and that he didn’t know why he had received them because he hadn’t asked for them we admitted the letters as evidence over the objections of the commissioner’s counsel although we share his concerns about their origin the letters are dated several years after the felts’ returns would have been due for and but in sharon filed bankruptcy schedules stating the debtor and her husband have not filed federal individual income_tax returns for the calendar years through because of losses_incurred by the debtor’s husband the same reason felt cited for not filing in the first place we therefore find that sharon did not rely on the letters in failing to file her second argument is stronger she argues that because she was unaware of the income from felt’s businesses she lacked sufficient information to file income_tax returns she relies on two cases from the early 1980s in crane v commissioner tcmemo_1982_350 the husband actively hid his income from his wife in fleming v commissioner tcmemo_1984_130 the wife was afraid of her husband’s violent temper and did not know tax returns had not been filed there is no evidence that felt actively hid his income from sharon she did testify credibly that when felt would explain his business dealings to her she would get bored and lose interest but that doesn’t amount to concealment and her bankruptcy filings state that sharon and her counsel have examined all transactions for the period commencing in until the date of filing of the petition those schedules state that she and her husband expected to earn dollar_figure per year during the duration of the bankruptcy plan again this indicates that she had at least some access to financial information there is also no sign that sharon was afraid to ask felt about family or business income she testified that she asked felt about the reliance sale and she also testified that she would ask him about expenses in credit-card statements until he got irritated and sent the bills to his office sharon knew about several of felt’s businesses and even had signatory powers over the j n bank account she has not convinced us that she lacked access to the information necessary to file a separate tax_return and so we will sustain all the failure-to-timely-file additions to tax the second addition under sec_6651 is for failure_to_pay_tax again the felts contest this only as it applies to sharon the commissioner must do a little more to meet his burden here he must show either that he filed a substitute for return sfr under sec_6020 or that the felts filed a return showing tax due see sec_6651 127_tc_200 affd 521_f3d_1289 10th cir the sfrs must meet certain requirements a bare front page of a form_1040 will not suffice id pincite the commissioner provided us with sfrs for sharon felt for and these documents include not only the front page of a form_1040 with sharon’s name social_security_number and filing_status but also certifications by the preparers work papers showing amounts of tax due and penalties and detailed explanations we therefore hold that the commissioner has met his burden of production and sustain the additions to tax in the face of sharon’s claim that she had reasonable_cause for her failure for the same reasons we relied on in sustaining the failure-to-timely-file additions the commissioner also asserted an addition_to_tax under sec_6654 against both david and sharon felt for their failure to pay estimated_tax the felts make no claim of error regarding these assertions and we therefore deem them conceded sec_6654 additions are mandatory and mathematical with no reasonable- cause exception crane v commissioner tcmemo_1982_350 under rule decision will be entered
